Exhibit 10.2

Appendix A

ImmunoGen, Inc.

Compensation Policy for Non-Employee Directors

Objective

It is the objective of ImmunoGen to compensate non-employee Directors in a
manner which will enable recruitment and retention of highly qualified Directors
and fairly compensate them for their services as a Director.

Cash Compensation (effective November 13, 2013)

 

 

Annual meeting fee for non-employee Directors:

$40,000 per annum, paid quarterly

Additional annual fees:

 

(a)  Lead Director / Chairman of the Board:1

$30,000 per annum, paid quarterly

(b)  Chairman of the Audit Committee:

$20,000 per annum, paid quarterly

(c)  Chairman of the Compensation Committee:

$14,000 per annum, paid quarterly

(d)  Chairman of the G&N Committee:

$14,000 per annum, paid quarterly

(e)  Other members of the Audit Committee

$10,000 per annum, paid quarterly

(f)  Other members of the Compensation Committee

$7,000 per annum, paid quarterly

(g)  Other members of the G&N Committee

$7,000 per annum, paid quarterly

Directors are entitled to be reimbursed for their reasonable expenses incurred
in connection with attendance at Board and committee meetings during their
tenure as a Director.  Any reimbursement in one calendar year shall not affect
the amount that may be reimbursed in any other calendar year and a reimbursement
(or right thereto) may not be exchanged or liquidated for another benefit or
payment.  Any business expense reimbursements subject to Section 409A of the
Internal Revenue Code of 1986 shall be made no later than the end of the
calendar year following the calendar year in which such business expense is
incurred by the Director.

Quarterly payments shall be paid in arrears within 30 days following the end of
each calendar quarter.2  A non-employee Director may elect to receive any or all
of his or her cash compensation in the form of deferred stock units (“DSUs”)
having an aggregate Fair Market Value equal to the amount deferred, measured on
the date of grant which shall be the last day of the calendar quarter for which
the retainer is being paid.  All elections as to form of payment shall be made
annually by December 31st of the year prior to service which election shall be
effective for all payments to be made in the following calendar year.  New
non-employee Directors shall make their elections within 30 days of their
initial appointment or election to the Board of Directors for all payments to be
made in that calendar year.  Any such election shall be prospective only for
compensation attributable to services performed after the effective date of

--------------------------------------------------------------------------------

1    Payable to non-employee Chairman of the Board only.

2    Quarterly payments will be appropriately pro-rated for Directors who
retire, resign or are otherwise removed from the Board prior to the end of a
calendar quarter.







--------------------------------------------------------------------------------

 



such election and any amounts covered by such election shall be prorated as
necessary.  Each non-employee Director shall be deemed to have elected to
receive payments in cash for payments in periods prior to any such election or
if no timely election shall have been made.  Notwithstanding the foregoing, a
previous election made by a non-employee Director pursuant to the 2004
Non-Employee Director Compensation Deferred Share Unit Plan or under this policy
shall remain in effect for subsequent calendar years until it is changed by the
completion, signature and delivery to the Company of a new election form, in
accordance with the terms of this policy.

Upon making such election, DSUs shall be granted as described above without any
further action by the Compensation Committee.  These awards are fully vested as
to all of the issued DSUs on the date of grant.

Equity Compensation (effective September 14, 2016)

1.         Deferred Stock Units.

(a)  Initial Grant.  New non-employee Directors will automatically be granted,
without any further action by the Compensation Committee, 6,500 DSUs (each DSU
relating to one (1) share of Common Stock) on the date of their initial election
or appointment to the Board.  This award will vest pro rata, on a quarterly
basis over a three-year period, as to eight and one-third percent (8-1/3%) of
the issued DSUs (rounded down to the nearest whole share) per quarter with the
first vesting date to be the date that is the first day of the third month
following the month in which the date of grant occurs.

(b)  First Anniversary Grant.  On the first anniversary of a non-employee
Director’s initial election to the Board, such non-employee Director will
automatically be granted, without any further action by the Compensation
Committee, 3,000 DSUs on such first anniversary, pro-rated based on the number
of whole months (the “Monthly Amount”) remaining between the first day of the
month in which such first anniversary date occurs and the first May 31 following
the date of grant and rounded down to the nearest whole share).  This award will
vest on the same schedule as the Continuing Director Grants awarded pursuant to
paragraph 1(c) below (provided that in all cases the last vesting date of a
First Anniversary Grant shall be the first June 1 following the date of
grant).  The number of issued DSUs that shall vest on any particular date shall
be equal to the number of months in each vesting period based on the Monthly
Amount calculation.3

(c)  Continuing Director Grants.  After receiving a First Anniversary Grant
under paragraph (b), non-employee Directors will automatically be granted, on an
annual basis and without further action by the Compensation Committee, 3,000
DSUs on the earlier of the date of ImmunoGen’s annual meeting of shareholders or
June 20 of the applicable year.  These awards will vest pro rata, on a quarterly
basis over a one-year period, as to twenty-five percent (25%) of the issued DSUs
(rounded down to the nearest whole share) per quarter on each of September 1,
December 1, March 1 and June 1 following the date of grant.  If a non-employee
director receives a First Anniversary Grant under paragraph 1(b) above between
June 1 and June 20 of

--------------------------------------------------------------------------------

3    For example, if an award is granted on November 15, the amount of the award
will be 7/12 of the full-year award (November through May) and such award will
vest on December 1 as to 1/12 of the full-year award, March 1 as to 3/12 of the
full-year award and June 1 as to 3/12 of the full-year award.





2

--------------------------------------------------------------------------------

 



any year, then such non-employee Director will not be eligible to receive a
Continuing Director Grant under this paragraph 1(c) for that year.4

(d)  Terms of Grant.  All DSU awards to non-employee Directors under this policy
are granted under the 2006 Employee, Director and Consultant Equity Incentive
Plan (the “2006 Plan”), and are subject to the terms and conditions set forth in
the 2006 Plan and the form of Deferred Stock Unit Agreement approved by the
Board of Directors on September 22, 2010; provided, however, that if the 2016
Employee, Director and Consultant Equity Incentive Plan (the “2016 Plan”) is
approved by shareholders, all DSU awards to non-Employee Directors granted under
this policy after December 9, 2016 will be granted under the 2016 Plan and will
be subject to the terms and conditions set forth in the 2016 Plan and the form
of Deferred Stock Unit Agreement approved by the Compensation Committee for such
awards.   All capitalized terms that are not defined herein shall have the
meanings set forth in the 2006 Plan (or the 2016 Plan, as applicable).

2.         Stock Options.

(a)  Annual Stock Option Grants.  Non-employee Directors will automatically be
granted, on an annual basis and without further action by the Compensation
Committee, stock option awards covering 10,000 shares of Common Stock on the
earlier of the date of ImmunoGen’s annual meeting of shareholders or June 20 of
the applicable year.  These awards (i) will be granted with an exercise price
equal to the Fair Market Value of the Common Stock on the date of grant,
(ii) will vest pro rata, on a quarterly basis over a one-year period, as to
twenty-five percent (25%) of the number of shares covered by such awards
(rounded to the nearest whole share) per quarter on each of September 1,
December 1, March 1 and June 1 following the date of grant, and (iii) will
expire on the tenth (10th) anniversary of the date of grant.  If a non-employee
Director receives an Off-Cycle Initial Grant under paragraph (b) below
between June 1 and June 20 of any year, then such non-employee Director will not
be eligible to receive an Annual Stock Option Grant under this paragraph (a) for
that year.5

(b)  Off-Cycle Initial Grants.  If a non-employee Director is first elected to
the Board other than at an annual meeting of shareholders, such non-employee
Director will automatically be granted, without further action by the
Compensation Committee, a stock option award covering 10,000 shares of Common
Stock, pro-rated based on the number of whole months (the “Monthly Amount”)
remaining between the first day of the month in which such first election occurs
and the first May 31 following the date of grant, which shall be the date of
their initial election to the Board.  This award (i) will be granted with an
exercise price equal to the Fair Market Value of the Common Stock on the date of
grant, and (ii) will vest on the same schedule as the Annual Stock Option Grants
awarded pursuant to paragraph 2(a) above (provided that in all cases the last
vesting date of an Off-Cycle Initial Grant shall be the first June 1 following
the date of grant).  The number of shares as to which an Off-Cycle Initial Grant
will vest on any

--------------------------------------------------------------------------------

4    Any Director who transitions from an employee director to a non-employee
Director without a break in service shall not be eligible to receive an award of
DSUs under paragraphs 1(a) or 1(b), but shall be eligible to receive awards
under paragraph 1(c), beginning with the first annual meeting of shareholders on
or after the date on which such Director ceases to be an employee of the
Company.

5    Any Director who transitions from an employee to a non-employee Director
without a break in service shall not be eligible to receive a stock option award
under paragraph 2(b), but shall be eligible to receive awards under paragraph
2(a), beginning with the first annual meeting of shareholders on or after the
date on which such Director ceases to be an employee of the Company.





3

--------------------------------------------------------------------------------

 



particular date shall be equal to the number of months in each vesting period
based on the Monthly Amount calculation.6  This award will expire on the
tenth (10th) anniversary of the date of grant.

(c)    Terms of Grant.  All stock option awards to non-employee Directors under
this policy are granted under the 2006 Plan, and are subject to the terms and
conditions set forth in the 2006 Plan and the form of Director Option Agreement
approved by the Compensation Committee on July 20, 2012.  All capitalized terms
that are not defined herein shall have the meanings set forth in the 2006 Plan;
provided, however, that if the 2016 Plan is approved by shareholders, all stock
option awards to non-Employee Directors granted under this policy
after December 9, 2016 will be granted under the 2016 Plan and will be subject
to the terms and conditions set forth in the 2016 Plan and the form of Director
Option Agreement approved by the Compensation Committee for such awards.

3.         2016 Transition Period.

Anything contained in this policy to the contrary notwithstanding, DSU and stock
option awards granted under this policy on December 9, 2016 in connection with
the 2016 annual meeting of shareholders shall be as follows:

(a)  DSUs.   Non-employee Directors will automatically be granted, without
further action by the Compensation Committee, 1,500 DSUs, which will vest as to
fifty percent (50%) of the issued DSUs on each of March 1 and June 1,
2017.  Such DSU award shall be granted under the 2006 Plan and will be subject
to the terms and conditions set forth in the 2006 Plan and the form of Deferred
Stock Unit Agreement approved by the Board of Directors on September 22, 2010.

(b)  Stock Options.  Non-employee Directors will automatically be granted,
without further action by the Compensation Committee, stock option awards
covering 5,000 shares of Common Stock.  These awards (i) will be granted with an
exercise price equal to the Fair Market Value of the Common Stock on the date of
grant, (ii) will vest pro rata as to fifty percent (50%) of the number of shares
covered by such awards on each of March 1 and June 1, 2017, (iii) will expire on
the tenth (10th) anniversary of the date of grant, and (iv) will be subject to
the terms and conditions set forth in the 2006 Plan and the form of Director
Option Agreement approved by the Compensation Committee on July 20, 2012.

Approved by the Board of Directors: September 14, 2016

--------------------------------------------------------------------------------

6     For example, if an award is granted on November 15, the amount of the
award will be 7/12 of the full-year award (November through May) and such award
will vest on December 1 as to 1/12 of the full-year award, March 1 as to 3/12 of
the full-year award and June 1 as to 3/12 of the full-year award.

4

--------------------------------------------------------------------------------